ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Presiding Judge.
Pursuant to the judgment of the Alabama Supreme Court in Comer v. State, 591 So.2d 13 (Ala.1991), this cause is remanded to the trial court with instructions to conduct a hearing to determine whether the prior statement of the defendant, Shirley Comer, which was used by the state for impeachment purposes at her trial, was voluntary or was the product of coercion or involuntary influences.
The trial court shall take all action directed to permit the circuit clerk to make a proper return to this court at the earliest possible time within 60 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.